

115 HR 2377 IH: Apprenticeship Improvement Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2377IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Lipinski introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to include individuals participating in pre-apprenticeship programs offered by employers and provide that such employers may be reimbursed under such Act. 
1.Short titleThis Act may be cited as the Apprenticeship Improvement Act of 2017.  2.Inclusion of pre-apprenticeship programsThe Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is amended— 
(1)in section 3(44), in the matter preceding subparagraph (A), by inserting , including an apprentice or pre-apprentice, after paid participant; and (2)in section 122(a)(2)(B), insert before the semicolon the following: , except that for purposes of this Act, such programs may include programs that include pre-apprentices. 
